DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 20-32) species Ia (claim 23) in the reply filed on 7/29/2022 is acknowledged.
Examiner notes that Applicant’s response did not include an election of species II (claims 26 and 27). However, an election of species IIa (claim 26) was made over the phone (see attached interview summary). Therefore, claim 26 will be examined along with the claims elected in the response to election.
Claims 33-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Additionally, claims 24 and 27 are similarly withdrawn as being drawn to a nonelected species. Election was made without traverse in the reply filed on 7/29/2022.

Claim Objections
Claim 21 is objected to because of the following informalities:  
Regarding claim 21, in line 2 the term “the” should be inserted before “at least one plant” and “at least one oilseed” since the antecedent basis for the respective limitations were established in claim 20.
In line 3, after “comprises” the term “a” should be replaced with the term “the” (or “said”) for the same reasons stated above.
In line 6, after “obtain” the term “a” should be replaced with the term “the” (or “said”) for the same reasons stated above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
Regarding claim 25, the claim recites the broad recitation “mechanical de-oiling”, and the claim also recites “in particular cold pressing” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Similarly, claim 30 is rejected since it recites “at least one food additive (broad), in particular of at least one taste-modulating agent (narrow)”.
Claim 31 is rejected by virtue of its dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-22, 25-26 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Howsam (US 6,635,301 B1) in view of Karnofsky (US 4,219,470 A) and Eisner et al. (US 2017/0303558 A1). 
Regarding claim 20, Howsam teaches a method of manufacturing a texturized proteinaceous meat analog food product (abstract), the food product comprising 35-45 wt% of at least one plant protein-containing composition such as vital wheat gluten and maize gluten, and 40-55 wt% of at least one oilseed meal such as soy meal (column 4 lines 28-34).
Howsam does not teach the at least one oilseed meal having a protein content from 25-55 wt%, a carbohydrate content of at most 15 wt%, and a fat content from 1-20 wt% based on the weight of the oilseed meal.
Karnofsky teaches a process for extracting carbohydrates and oil from oilseeds (abstract), where the relative amounts of oil, carbohydrates and proteins can be varied as desired by extraction with particular solvents (column 2 lines 1-15). The carbohydrate can be extracted separately from the oil (column 4 lines 29-31 and 36-40), and therefore the amount of each nutrient can be adjusted. The reference further teaches that a known issue with current soybean practice is that the manufactured meal still retains carbohydrates which cause flatulence (column 1 lines 40-41 and 50-55).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product of Howsam to have the claimed amounts of protein, fat and carbohydrates in the oilseed meal since the prior art recognizes the relative amounts of the nutrients can be varied as desired by selected extraction, to minimize flatulence, since there is no evidence of record indicating criticality or unexpected results from the claimed amounts, and since the claimed values would have been used during the course normal experimentation and optimization procedures due to factors such as desired flavor, texture/mouthfeel, nutrient content, and consumer dietary requirements.
Howsam does not teach the meal includes at least one of sunflower and linseed meal.
Eisner et al. teaches an extruded plant protein product with coloring ingredients (abstract), where the extrudate can have a range of shades based on added plant protein ingredients such as sunflower or linseed meals, without the need for further colorants (paragraph 19), where the product comprises plant protein mixed with oilseed meal in amounts of 5 or 10 wt% (paragraph 25).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product of Howsam to include linseed and/or sunflower meal since both Howsam and Eisner et al. are directed to production of a simulated meat product, and therefore to incorporate different colors/shades into the product of Howsam to better simulate different types/cuts of meat without the use of further colorants as taught by Eisner et al. (paragraphs 19 and 28).
Regarding claims 21-22, Howsam teaches the ingredients (column 9 table 2) are blended and metered into an extruder, where the extruder treats the mixture to form the product (columns 10-11 example 1). Since the protein and meal mixture are processed simultaneously within the same device, the product is construed to be “co-processed”.
Additionally, Examiner notes that the claims are directed to a product, where the limitations stated by claim 21 are preferred methods of making said product. Even though the prior art teaches the claimed product-by-process steps, the limitations are not given patentable weight.
Applicant is reminded that according to MPEP §2113, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 25, the combination applied to claim 20 does not teach the oilseed meal is obtainable by mechanical de-oiling. However, the limitation is directed to a preferred method of making the oilseed meal, and therefore not given patentable weight for the same reason stated for claims 21-22 above.
Additionally, the limitation “obtainable” is construed to indicate that the meal simply “can be obtained” by mechanical de-oiling, but is not necessarily required to be obtained in such a manner. Therefore, the solvent extracted meal of the prior art combination would still read on the claim as currently drafted.
Regarding claim 26, Howsam does not teach the oilseed meal in an amount of 2-14 wt%.
Eisner et al. teaches the product comprises plant protein mixed with oilseed meal in amounts of 5 or 10 wt% (paragraph 25), where a desired color change can be obtained even with addition of a small amount of oilseed meal (paragraph 26). This allows for use of smaller quantities of protein ingredient, which ensures the color change does not undesirable alter the taste or texture of the product (paragraph 27).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Howsam to use the claimed amount of oilseed meal since the reference already suggests substitution of ingredients (column 9 lines 26-30 and 62 to column 10 line 14), and therefore to similarly minimize the amount of protein material used to obtain desired flavor and/or texture properties for a particular type of food, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as those stated above, as well as desired nutritional profile.
Regarding claims 28-29, Howsam teaches gluten (column 4 line 32).
Regarding claims 30-31, Howsam teaches the product can include additives such as nutritional fiber, vitamins, flavoring agents, etc. (column 4 lines 34-39).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product of Howsam to have 0.1-5 wt% additives since doing so is known for simulated meat products, as a matter of manufacturing choice for a desired flavor, aroma, texture/mouthfeel, and nutritional profile, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to the factors stated above.
Regarding claim 32, Howsam teaches that it is known to shape the extrudate to mimic actual meat such as chunks or flakes (column 2 lines 45-49; column 4 lines 46-47).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Howsam (US 6,635,301 B1) in view of Karnofsky (US 4,219,470 A) and Eisner et al. (US 2017/0303558 A1) as applied to claims 20-22, 25-26 and 28-32 above, and further in view of Jaramillo Freydell et al. (US 2017/0280756 A1).
Howsam does not teach the oilseed meal having a fat content of 8-18 wt%.
Jaramillo Freydell et al. teaches that it is known to “cold press” oilseeds in order to obtain higher quality oil and meal, where the meal typically has a high-oil content of greater than 8% on a dry matter basis (paragraphs 4-5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use an oilseed meal having the claimed fat content since the prior art acknowledges cold pressed meals (resulting in at least 8 wt% fat) to be higher quality, and therefore to similarly use better ingredients, as a substitution of art recognized equivalents, since there is no indication that the claimed values are critical, and therefore as a matter of manufacturing preference for flavor, texture/mouthfeel and nutritional content, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to the factors stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN KIM/Examiner, Art Unit 1792